Status of Claims
This action is in reply to the  filed on 12/20/2018.  
Claim(s) 1-20 is/are currently pending.

Response to Amendments
The Amendment filed 10/1/2010 has been entered. 

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-20 is the inclusion of the limitation(s) “said robot comprising a series of signaling devices and a series of corresponding touch sensors.” 
The closest prior art (Surwit (US 2005/0191716), Koselka et al. (US 2005/0216126) and Kanda et al. (US 2006/0293787)) teach a programmable autonomous social robot.  However, the prior art does not teach “said robot comprising a series of signaling devices and a series of corresponding touch sensors,” etc. as recited in the claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626